DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on September 8, 2020; March 12, 2021; and February 11, 2022 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claim 1, it is unclear how “a light blocking member including a light transmission region disposed inside”.  In other words, it is unclear how a light transmission region (AD of FIG. 6A) is disposed inside a light blocking member 460.

 	Furthermore as to claim 1, the limitation “and a light blocking member including a light transmission region disposed inside and/or an outside of the display panel overlapping at least parts of the plurality of lenses as viewed from above the display” (emphasis added) is indefinite because of the “and/or” recitation.  Possible interpretations of the “and/or” limitation include a light blocking member including a light transmission region and an outside of the display panel overlapping at least parts of the plurality of lenses as viewed from above the display, a light blocking member including a light transmission region disposed inside, or an outside of the display panel overlapping at least parts of the plurality of lenses as viewed from above the display.  When the Boolean selection is “or” and “an outside of the display panel overlapping at least parts of the plurality of lenses as viewed from above the display” is the selected limitation, then any subsequent limitations in the dependent claims, e.g. claims 2-12, 14-20, reciting “a display panel”, “a light blocking member”, and “a light transmission region” are indefinite because “wherein the display includes a display panel and a light blocking member including a light transmission region disposed inside” is not required.

 	Furthermore as to claim 1, there is a lack of antecedent basis for “and/or an outside of the display panel” (emphasis added) because the first recitation of a display panel may be optional due to the “or” Boolean operator.

	
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claims 1 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Cheng (U.S. Patent Publication No. 2019/0243417 A1), as cited in the IDS and hereafter “Cheng”, and further in view of Park et al. (U.S. Patent Publication No. 2019/0012544 A1), hereafter “Park”.


	As to claim 1, Cheng teaches:
A housing 15/25.

A display 22 disposed in an internal space of the housing to be viewable from an outside and including a display area (co-extensive with display).  Cheng teaches the display 22 is viewable from an outside through a light transmissive cover plate 21.  See Cheng, FIG. 3, FIG. 5.

A camera module 26 disposed under the display overlapping at least a part of the display area and not including an aperture structure.

Wherein the camera module includes: a lens housing 261.

Wherein the display includes a display panel and a light blocking member including a light transmission region disposed inside and/or an outside of the display panel 22 (co-extensive with the display) overlapping at least parts of the lens as viewed from above the display.  When the Boolean “or” is selected, Cheng teaches an outside of a display panel 22 overlapping at least parts of the lens as viewed from above the display.  Id. at FIG. 1.

 	However, Cheng does not teach the lens comprising a plurality of lenses nor an image sensor disposed under the plurality of lenses.
 	On the other hand, Park teaches a plurality of lenses 5321 and an image sensor disposed under the plurality of lenses.  See Park, FIG. 5D, ⁋ [0105].
 	One of ordinary skill in the art before the effective filing date would have recognized that substituting a plurality of lenses would yield the predictable benefit of producing a more compact structure.
 	As such, it would have been obvious to one of ordinary skill in the art to incorporate the plurality of lenses and image sensor as taught by Park into the overall display device as taught by Cheng.


	As to claim 13, Cheng teaches at least one subsidiary material layer 29 laminated on a lower portion of the display panel.  The subsidiary material layer 29 is on, but not directly on, a lower portion.


No Prior Art Applied
 	No prior art has been applied to claims 2-12 and 14-20 in view of the 35 U.S.C. § 112(b) limitations above as they recite limitations made optional by the Boolean “or” operator.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829